Citation Nr: 0835686	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-12 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to June 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had a hearing before the Board 
in September 2008 and the transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining and retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by a letter 
sent to the veteran in June 2005.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the RO did not disturb the veteran's 90 percent 
combined disability rating at issue here for the veteran's 
service-connected disabilities, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2004 and 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's disabilities since he was last examined.  The 
veteran has not reported receiving any recent treatment 
specifically for his disabilities (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2004 and 2007 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

Here, the veteran is service-connected for residuals of cold 
injuries to his bilateral hands and feet rated at 20 percent 
(for each hand) and 30 percent (for each foot), post-
traumatic stress disorder (PTSD) rated at 30 percent, 
irritable bowel syndrome (IBS) rated at 10 percent and 
residuals of malaria rated at 0 percent disabling.  His 
combined disability rating is 90 percent.  The Board notes 
that for the purpose of one 60 percent disability or one 40 
percent disability in combination, the following will be 
considered as one disability: disabilities of one or both 
upper extremities or of one or both lower extremities, 
including the bilateral factor, if applicable; disabilities 
resulting from common etiology or a single accident; 
disabilities affecting a single body system; multiple 
injuries incurred in action; or, multiple disabilities 
incurred as a prisoner of war.  As such, the veteran has at 
least one disability ratable at 40 percent or more with a 
combined disability rating of 90 percent.  Therefore, he does 
meet the minimum schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered. See 38 C.F.R. § 3.341(a) (1992); Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992). The 
Board's task was to determine whether there are 
circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability. In other words, the BVA must 
determine if there are circumstances, apart from 
non- service-connected disabilities, that place 
this veteran in a different position than other 
veterans with an 80 [percent] combined disability 
rating. See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry here is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

As will be discussed more thoroughly below, the Board 
concludes the veteran is not unemployable due to his service-
connected disabilities.  

The veteran last worked in June 2003 as a maintenance man for 
a private household.  The veteran testified that his job 
ended when the private household could no longer afford his 
services.  He indicated he worked for the household for 15 
years and, prior to that time, worked as a warehouse manager.  
He avoided labor intensive jobs due to his physical 
disabilities.  The veteran completed a high school education 
and over one year of part-time college work in business 
courses.  The veteran alleges that he looked for other work 
after his job ended in 2003, but was unsuccessful at finding 
something "comparable" due to his age and his physical 
disabilities. 

The veteran testified during his hearing before the Board in 
September 2008 that his advanced age and non-service 
connected bilateral legs and knees conditions are primarily 
responsible for his unemployment.  In regard to his service-
connected disabilities, the veteran indicated his PTSD 
inhibited his ability to sleep through the night and, 
therefore, impaired his ability to maintain a job.  His 
bilateral hands and feet, especially his right hand (the 
veteran is right-hand dominant) inhibit his ability to do 
simple paper work as well as labor-intensive tasks.  His IBS, 
additionally, requires him to ensure bathrooms within close 
proximity wherever he goes as well as require a special diet.  

In short, although the veteran indicated obstacles caused by 
his service-connected disabilities, the veteran honestly 
testified his principal problem is his bilateral leg/knee 
disabilities, to include varicose veins, arthritis and 
chronic pain.  

The Board finds noteworthy that while the veteran concedes 
his primary disabilities are his bilateral leg disabilities, 
he further alleges these bilateral leg disabilities are due 
to in-service frost bite in Korea.  This contention was 
considered and denied in a March 2005 rating decision.  The 
veteran did not appeal the decision and, therefore, the issue 
of whether the veteran's bilateral leg disabilities are 
service-related is not properly before the Board here.

VA outpatient treatment records indicate ongoing treatment 
for all of the veteran's service-connected disabilities as 
well as his bilateral knee and leg pain.  Private treatment 
records indicate the veteran was hospitalized in 2006 and 
2007 for respiratory and cardiovascular conditions.  In May 
2007, however, the veteran was hospitalized for abdominal 
pain where his gallbladder was removed.

In connection with his original service-connection claims, 
the veteran was afforded appropriate VA examinations in 
October 2004 for his cold injuries, PTSD and IBS.  The 
veteran, more recently, was also afforded VA examinations for 
his conditions in November 2007. 

 In regard to his PTSD, the 2004 VA examiner assigned the 
veteran with a GAF score of 65 for "mild symptoms associated 
with moderate reduction of social, vocational and mental 
functioning." The examiner noted the veteran's difficulty 
falling and staying asleep, but in regard to occupational 
impairment the examiner opined, "his level of pain and 
stress related to traumatic memories will likely cause mild 
work inefficiency and productivity...." (Emphasis added).  
More recently, the veteran was afforded a PTSD VA examination 
in November 2007 where the veteran was assigned a GAF score 
of 60 for mild symptoms of PTSD.  The examiner at that time 
indicated the veteran did not meet the full criteria for 
PTSD, but rather his symptoms could be related to chronic 
pain.  With regard to employability, the examiner indicated 
the veteran was at the age of 81 and no longer job seeking, 
but had moderate levels of depression and irritability.

In regard to his cold injuries, both the 2004 and 2007 
examiners indicated constant pain as the primary 
manifestation of the veteran's bilateral hands and feet 
conditions.  In regard to employability, the examiners both 
noted the veteran is retired for age related reasons, but 
continues walking for exercise.  The main complaint at both 
times was painful knees, a non-service-connected disability.

The veteran was recently afforded a VA examination for his 
IBS in November 2007.  At that time, the veteran was also 
diagnosed with gastrointestinal reflux disease (GERD) and 
hiatal hernia.  In regard to occupational limitations, the 
veteran has a special diet and "...cannot do anything after 
meals for at least one half hour, cannot bend over, cannot 
lie down." 

The Board finds the examiners' opinion compelling.  They are 
based on clinical tests and physical examination as well as a 
complete review of the C-file. 

Particularly compelling the veteran concedes, and the medical 
records support, that the veteran's main disability is 
chronic pain in his legs and knees, which are non-service-
connected conditions.  Also noteworthy, the examiners' all 
indicate the veteran voluntarily retired from employment due 
to his advanced age. 

The veteran testified during his hearing that he tried to 
find other employment after 2003, but could not find anything 
"comparable" to his former job.  No specific efforts were 
indicated and it is not clear that such efforts would be 
fruitless.  At his September 2008 hearing before the Board, 
for example, the veteran testified he still walks with his 
pet on a daily basis for exercise and has, in the past, been 
able to complete sedentary occupational tasks.  

The Board does not contest that the veteran's service-
connected disabilities are serious and causes limitations, 
clearly they do.  Standing alone, however, it is not apparent 
that they would impede the veteran's ability to retain any 
substantial employment, especially sedentary employment.  
Unemployability is especially doubtful in light of the 
consistent evidence indicating his primary disabilities are 
non-service-connected disabilities.  

In regard to his service-connected disabilities, medical 
professionals have only concluded that the veteran is 
moderately limited in performing due to lack of sleep and 
chronic pain.  No medical professional has ever opined the 
veteran is totally unemployable due to his service-connected 
disabilities and indeed the evidence is to the contrary. 

Although the veteran's service-connected conditions preclude 
him from some types of employment, his disabilities are not 
shown to be of such severity as to preclude any gainful 
employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disabilities 
alone.  

Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected disabilities alone do 
not result in marked interference with employment.  See 38 
C.F.R. § 3.321(b)(1).  In the absence of any evidence of 
unusual or exceptional circumstances beyond what is 
contemplated by the assigned combined disability evaluation 
of 90 percent, the preponderance of the evidence is against 
the veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disabilities, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background and level of education.  Therefore, a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted in this case.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


